Citation Nr: 9901069	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-28 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for an anxiety 
disorder.  

2.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel





INTRODUCTION

The veteran served honorably on active duty in the U.S. Navy 
from October 1945 to January 1948.  His decorations include 
the World War II Victory Medal.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a September 1995 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), in which service connection was 
denied for an anxiety disorder and for lung problems.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran has claimed that he suffers from an anxiety or 
nervous disorder which had its onset during his active 
military service in the U.S. Navy.  According to the veteran, 
his nervous problem has persisted since the time of a fearful 
episode which occurred when he was conveyed from his ship to 
another ship for an appendix operation.  At that time, he was 
transferred, or high-lined, between ships in a basket on 
a rope which was stretched between the ships about fifty feet 
above a rough sea.  He has also suggested that his anxiety 
and lung disorders are related to exposure to hazardous 
substances during his active duty, to include radiation, 
asbestos, DDT, and other chemicals while he was serving on 
board the U.S.S. Brush.  He contends that he sought treatment 
for a nervous disorder within one year following his 
discharge, and that he has suffered from anxiety since the 
time of service.  For these reasons, it is his belief that 
service connection is warranted for an anxiety disorder.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the claim for service connection for an anxiety disorder is 
not well grounded, and it is accordingly denied.  The issue 
of entitlement to service connection for a lung disorder is 
the subject of a Remand which immediately follows this 
decision.  


FINDING OF FACT

There is no competent medical evidence which shows that the 
veteran now has or has ever had any psychiatric disease.  


CONCLUSION OF LAW

The claim for service connection for an anxiety disorder is 
not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  



Medical Evidence

The report of the veterans October 1945 induction 
examination shows that his nervous system was evaluated as 
normal for evidence of disease, mental defects, et cetera.  

The report of the veterans January 1948 separation 
examination shows that his nervous system was clinically 
evaluated as normal for organic or functional disorders.  A 
notation of apparently normal was made in reference to 
abnormal psyche (neurasthenia, psychasthenia, depression, 
instability, and worries).  

The veteran has claimed that he underwent treatment for 
nerves in the years shortly following his discharge from 
active duty.  He has indicated that shortly after service 
(1948 or 1949) he came to the VA for treatment, and he was 
told he has ulcers and they gave him the run around.  He 
got mad and nervous and left because he needed help.  
Thereafter, he sought treatment at Martha Gaston Hospital in 
Lebanon, Tennessee, and was seen by a Dr. John Tilley who 
removed his tonsils and ran a lot of tests on him. According 
to the veteran, he was given codeine to make him sleep and to 
help his nerves, and that he almost became a dope head 
because of this so he quit taking codeine.  

He was then seen by Dr. Robert Gaston, when he thought he was 
having a heart attack.  According to the veteran, Dr. Gaston 
told him that his heart was good and that his problem was 
muscle spasms of the heart.  The veteran dated this treatment 
to sometime in the 50s and 60s, at Martha Gaston Hospital.  

As he wasnt satisfied, he sought treatment from a Dr. Baker 
(T.D. Baker) who prescribed Librium or Valium for muscle 
spasms of the heart.  In the 1960s, he went to Dr. 
Webster, who gave him a physical and told him that it was 
nerves which had caused his heart and arms to hurt.  

Utilizing the information provided by the veteran, the RO 
contacted Baptist Hospital, as it was indicated that this 
facility had microfiche records of treatment by the retired 
Dr. Webster.  In reply, the hospital forwarded records 
showing emergency room treatment for contusions resulting 
from a fall from a ladder in 1990.  No records were provided 
showing treatment by Dr. Webster or any other physician for 
anxiety.  In response to the ROs request for records, the 
office of Dr. T.D. Baker responded that no records were 
available for the veteran, although the veteran has claimed 
that a nurse in Dr. Bakers office promised to mail the 
records to him.  

The reply from Dr. Gastons office shows that the RO 
requested records for the wrong name, [redacted], and 
thus, no records were found for the veteran.  

In conjunction with his claims, the veteran has submitted 
several lay statements from fellow service members and 
publications about the ship (U.S.S. Brush) on which he was 
stationed during his active service in the U.S. Navy.  

In a statement dated August 1993, [redacted] indicated that 
he came to know the veteran during his years aboard the 
U.S.S. Brush.  Mr. [redacted] remembered one time that the 
veteran became very sick when they were on their way to 
Manila, and the Captain arranged to have him transferred to a 
ship that was returning to Shanghai as the Brush had no 
doctor on board.  It was Mr. [redacted]s job to rig a 
highline for a transfer, and as the veteran went over the 
side he was not only sick but scared half out of his wits.  

According to Mr. [redacted], he noticed a marked change when 
the veteran returned to the Brush, and very soon after that, 
the veteran was taken off boat duty.  Mr. [redacted] went on 
to say that he had been in touch with the veteran during the 
last 15 years or so, and he had noticed that the veteran was 
still very nervous and seemed to have more difficulty 
breathing.  Mr. [redacted] had no doubt that the veterans 
breathing problems stemmed from exposure to DDT, asbestos, 
carbon Tec, and gun smoke on board the ship.  

An unsigned writing, dated May 1994 and attributed to [redacted]
[redacted], indicates that he attended basic training with the 
claimant and subsequently served with him aboard the U.S.S. 
Brush.  This statement asserts that he, the veteran, and 
their fellow crewmen were exposed to the following 
substances: poisonous and deadly gas in gas chambers during 
basic training, deadly asbestos dust and particles from 
asbestos lined piping aboard the U.S.S. Brush; lead in 
the paint used by the crew; and carbon tetrachloride 
which was constantly utilized for degreasing and other uses 
with bare hands and arms.  

In the May 1994 writing attributed to Mr. [redacted], it is 
indicated that from February 27, 1947, to March 5, 1947, 
while anchored in the Kwajalein Lagoon in the Marshall 
Islands, the crew of the U.S.S. Brush was subjected to 
radiation from plutonium and uranium in the air, drinking 
water, showers, and cooking and baking water from the lagoon, 
which was heavily radiated.  According to this writing, the 
veteran has suffered from illness and consequent anxiety 
reactions throughout his life.  

The veteran has also submitted a July 1994 newspaper article 
by a staff writer which is about Mr. [redacted], the founder of 
the U.S.S. Brush reunion organization.  This article 
discusses his efforts to evaluate the extent of radiation 
exposure to himself and other crewmembers who served on the 
U.S.S. Brush in 1947.  This article reports that the U.S.S. 
Brush stopped to refuel at Kwajalein, just seven months after 
a pair of atomic tests had been conducted 250 miles away at 
Bikini Atoll.  Several of the surviving ships, which had been 
nuclear target vessels in the atomic testing, had been docked 
in the lagoon at Kwajalein.  The crew of the U.S.S. Brush 
apparently utilized the lagoon as a major source of water.  
According to the article, all but a few of [redacted]s crew had 
died, most before the age of 50, in contrast to a 70 percent 
survival rate for those who served on board the Brush during 
World War II and 90 percent for those who served on board the 
Brush following the incident at Kwajalein.   

Additional articles, entitled A Brush With Death, and 
Bikini, Witches Brew have been submitted by the veteran.  
These articles more fully describe the extent of the atomic 
testing at Bikini Atoll, the removal of several vessels to 
Kwajalein Atoll, and the plight of the U.S.S. Brush crewman 
who were on board when the ship was anchored at Kwajalein 
between February 1947 and March 1947.  

In an August 1995 statement, another fellow serviceman ([redacted]
[redacted]) indicated that he knew the veteran some; however, he 
worked down in the engine room so he did not see the veteran 
too much.  Mr. [redacted] stated that he knew some of the health 
problems that the veteran had, and that the veteran had to 
leave the ship due to illness.  

In statement dated August 1995, Mr. [redacted] indicated that he 
recalled an incident when the veteran became seriously ill, 
and preparations were made for a highline to another ship 
in very bad weather.  Mr. [redacted] related that on the 
veterans return to the Brush, they all found him to be a 
different person, quiet, nervous, depressed, and despondent.  
Mr. [redacted] also noted that on discharge from the Navy, the 
veteran had great difficulty retaining gainful employment due 
to his emotional state of mind.  Thereafter, in light of the 
veterans claimed respiratory and lung problems, Mr. [redacted] 
submitted an additional statement in which he confirmed that 
the veterans duties aboard ship included the spraying of 
living quarters and foodstuff compartments with the chemical 
DDT, due to heavy infestation of insects.  

In an August 1995 statement in support of his claim, the 
veteran asserted that during his active service, he slept in 
an upper bunk beneath a 6 or 8 inch pipe which was covered in 
asbestos.  In addition, he reported further exposure from all 
the water and steam lines which were wrapped in asbestos.  He 
also asserted that the paint used was lead based and that 
carbon tetrachloride was used to wipe grease from the whole 
boat and the engine.  The veteran indicated that when he 
worked as a barber and ran the ships store, they used DDT 
spray all the time in the store room to kill bugs.  

In September 1995, the veteran was afforded a VA mental 
disorders examination by a VA psychiatrist.  He described a 
history of anxiety while in the military, as an example he 
indicated that he developed a fear of having a heart attack.  
His subjective complaints included those outlined in his 
written statements in support of the claims, such as that 
after a disastrous stop in the Kwajalein Lagoon in 1947, he 
became ill from the consumption of radiated water and trauma 
of the experience.  He also indicated treatment for anxiety 
at the Nashville VAMC, following his discharge from the Navy.  
According to the veteran, he was told at that time that VA 
was so busy and he could not get an appointment for a long 
period of time, so he was forced to see private doctors.  He 
further reiterated his contentions of exposure to deadly and 
chemical substances during his tenure on the U.S.S. Brush.  

The veteran complained that in approximately 1967, he had 
anxiety attacks of chest pain and radiation to the arms.  He 
described sleep problems over the years, fidgety legs, and he 
indicated that he had been on nerve pills including Librium 
in the past although he was not taking anything now.  He 
denied that he was on current psychotropic medications, and 
the examiner noted that he was somewhat nonspecific about the 
symptomatology of his anxiety disorder.  He denied any 
history of periods of blues, depression, alcohol use or 
suicide attempts, and it was noted that he had been married 
to his wife since 1947.  They had five children and five 
grandchildren.  

On objective examination, the veteran was euthymic and 
pleasant with downcast eyes.  His eye contact was variable.  
There were no signs of sucidiality, psychosis, or active 
substance abuse.  On mental status examination, it was noted 
that the veteran subjectively felt like he had some memory 
problem, but he adamantly insisted that Im not crazy.  
He was able to recall 1 out of 3 objects at a few moments.  
He described himself as happy and he stated that he gets 
nervous at time when his wife chatters.  The examiner 
commented that all in all, it was a fairly unremarkable 
mental status examination.  

The following diagnoses were given:  Axis I, insufficient 
evidence of this exam and review of chart to give a 
psychiatric diagnosis; Axis II, no diagnosis, Axis III, 
benign prostatic hypertrophy, right middle lobe, and coronary 
artery disease.  

In an October 1995 statement, the veteran indicated that he 
has suffered from anxiety since the time of his in-service 
treatment for appendicitis, at which time he had to be 
high-lined to another ship during rough weather.  He also 
asserted that he was involved in several huge typhoons in the 
South China Sea, with 60 foot waves, and no one was allowed 
on deck for days at a time, which created further stress 
leading to his illness.  Finally, the veteran reiterated his 
contentions regarding exposure to radiation residue from 
Operation Crossroads target ships at the Kwajalein Atoll.  


Analysis

As noted, the veteran must submit evidence of a well grounded 
claim.  In order for a claim to be well grounded, there must 
be (1) competent evidence of a current disability as provided 
by a medical diagnosis, (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus, or link, between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1997).

Service connection is appropriate for certain disabilities, 
including psychoses, when the disability is manifested to a 
compensable degree within one year following the veterans 
discharge from active duty, based on application of the 
provisions pertaining to service connection on a presumptive 
basis, which are set forth in 38 C.F.R. § 3.309 (a) (1998).  
However, as discussed below, in this case there is no 
evidence showing manifestation or diagnosis of a psychosis 
within one year following the veterans discharge from active 
service.  

With regard to the claim for service connection for anxiety 
disorder on a direct basis, on review of the record the Board 
has concluded that the veteran has failed to submit evidence 
of a well grounded claim.  Specifically, the veteran has not 
presented any evidence showing a current mental or nervous 
disability.  Furthermore, there is no medical evidence which 
shows that he has ever been diagnosed or treated for anxiety 
disorder or any other psychiatric disease, either in recent 
years or at any time since his discharge from active duty.  

At the time of the VA examination, no psychiatric diagnosis 
was given, and the veteran denied taking psychotropic 
medications.  Furthermore, on questioning by the examiner, 
the veteran denied any history of periods of blues, 
depression, alcohol use, or suicide attempts.  Although the 
veteran has claimed prior treatment for anxiety and nerves, 
to include use of Librium and Valium, he has not presented 
any medical evidence showing treatment for anxiety disorder 
in recent years, and he denied that he has had such 
treatment.  Thus, there is no evidence which suggests the 
current manifestation of a psychiatric disease.  

The veteran has claimed that he has suffered from anxiety 
since the time of his active service, and he has presented 
statements from fellow servicemen who noticed a change in 
his behavior during that time.  The Board does not dispute 
the credibility of these statements, however, competent 
corroborating medical evidence has not been presented to lend 
plausibility to the veterans claim.  In order to warrant a 
grant of service connection, a claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Rabideau v. Derwinski, 2 
Vet.App. 141, 144 (1992); see also Brammer v. Derwinski, 3 
Vet.App. 223, 225 (1995) (absent proof of a present 
disability there can be no valid claim).  In this case, the 
veteran has failed to provide objective evidence showing that 
he has ever received medical treatment or a diagnosis for 
anxiety or nervousness.  

For the reasons stated above, the Board finds that the 
veteran has failed to present competent medical evidence of a 
current anxiety or other mental disorder.  Thus, the 
requirements for a well grounded claim have not been 
satisfied, and accordingly, the claim for service connection 
for an anxiety disorder is denied.  


ORDER

As a well grounded claim has not been presented, service 
connection is denied for an anxiety disorder.  





REMAND

The veteran contends that his currently manifested lung 
problems are related to his period of active military 
service, and specifically, to exposure to radiation, 
asbestos, DDT, and other chemicals therein.  

Having reviewed the evidence of record, the Board is of the 
opinion that further evidentiary development must be 
conducted prior to adjudication of the claim for service 
connection for lung problems.  Specifically, available post-
service medical records (dated in 1994) show that the veteran 
has been assessed with various lung abnormalities, including 
right middle lobe syndrome, with objective findings of right 
middle lobe occlusion, secondary to what appeared to be 
inflammatory change in that area.  He has also been assessed 
with right middle lobe subsegmental atelectasis/infiltrate, 
believed secondary to right middle lobe bronchus stenosis and 
bilateral hilar and mediastinal remote granulomatous disease.  

At the time of the September 1995 VA examination, the 
examiner indicated that there was no evidence of active or 
chronic lung disease.  However, it was also noted that 
pulmonary function studies would be ordered for the veteran.  
There is no indication that these studies were conducted, and 
if so, the report has not been associated with the claims 
folder.  Thus, the Board is of the opinion that the veteran 
should be afforded another VA examination, in order that the 
findings of current pulmonary function studies may be 
assessed in making a diagnosis with regard to his respiratory 
complaints.  In addition, the examiner will be asked to 
provide an opinion as to the relationship between any lung 
disorders found on examination and the veterans claimed 
exposure to radiation, asbestos, DDT, and carbon 
tetrachloride during his active military service.  

In addition, the record reflects that the RO contacted the 
office of Aaron M. Ebenshade, Jr., M.D., in order to request 
copies of treatment records for the veteran.  Dr. Ebenshades 
office replied that the veteran had not been seen since June 
1993, but no actual medical records were forwarded.  These 
records will be sought on Remand as they may provide 
information which is pertinent to the veterans claim.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO should contact the veteran and 
request information as to the dates and 
locations for any medical treatment he 
has received for lung problems since 
1994, the date of the most recent reports 
which are of record.  Utilizing the 
information provided by the veteran, the 
RO should contact all named caregivers in 
order to request copies of the veterans 
records, other than those records which 
have already been associated with the 
claims folder.  The RO should also 
contact the office of Dr. Aaron A. 
Ebenshade, at 4733 Andrew Jackson Pkwy, 
Hermitage, Tennessee, 37076, in order to 
request copies of any and all records 
showing treatment for the veteran at any 
time.  Any records obtained through these 
channels should be associated with the 
claims folder.  

2.  The RO should schedule the veteran 
for an examination by a VA specialist in 
pulmonary disorders, in order to 
determine the exact nature of any 
currently manifested lung disorders and 
the appropriate diagnosis for any 
disorders which are found.  All special 
tests/studies should be conducted as 
indicated, to include chest x-rays and 
pulmonary function studies.  The reports 
of these special studies should be 
attached to the examination report and 
the significant findings should be 
discussed by the examiner in the final 
report.  All objective findings should be 
noted in detail, and the veterans 
medical history should be fully reviewed.  
The examiner should be asked to provide 
an opinion as to the appropriate 
diagnosis for any presently manifested 
lung disorders which are found at the 
time of the examination.  If possible, 
the examiner should provide an opinion as 
to the relationship between any current 
lung disorders (if found on examination) 
and the veterans period of active 
service, to include the 
possibility/probability of a relationship 
to radiation exposure, asbestos exposure, 
DDT exposure, and carbon tetrachloride 
exposure that the veteran has claimed 
therein.  If an opinion cannot be 
provided, the examiner should fully 
outline and explain the reasons therefor.  
If no active or chronic lung disease is 
found, the examiner should comment on the 
significance of the 1994 pulmonary 
diagnoses (which involved abnormalities 
of the right upper lobe) to his current 
condition.  A copy of this Remand and the 
veterans claims folder should be 
provided to the examiner prior to the 
examination.  

3.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to determine whether the specified 
development has been completed.  If not, 
the RO should ensure that the specified 
development as well as any other 
necessary development should be 
conducted.  Thereafter, the RO should 
readjudicate the veteran's claim based on 
the evidence which is currently of 
record, in order to determine whether a 
favorable outcome is now warranted.  If 
the decision remains adverse, the veteran 
and his representative should be provided 
with a supplemental statement of the 
case, along with a reasonable period of 
time within which to respond thereto.  
The case should thereafter be returned to 
the Board for further appellate 
adjudication, as appropriate.  

4.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 
1996) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs 
to provide expeditious handling of all 
cases that have been remanded by the 
Board and by the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


The purpose of this Remand is to conduct further evidentiary 
development.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  A remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(1997).


- 2 -
